DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on May 16, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 3, 4, and 6-20 are pending and under consideration in this action. Claims 2 and 5 are cancelled. Claim 20 is newly added.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
 
Claim Objections
Claim 12 is objected to because of the following informalities:  to put the claim in better form, “a herbicidal mixture according to claim 1” in line 1 should be “the herbicidal mixture according to claim 1.”  
Claim 13 is objected to because of the following informalities:  to put the claim in better form, “ herbicidal mixture according to claim 1” in line 1 should be “the herbicidal mixture according to claim 1.”  
Appropriate corrections are required.

Double Patenting
Applicant is advised that should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The only difference between the two claims appears to be the intended use of each product (for controlling one or more harmful plants in the case of claim 12, and for controlling one or more herbicide-resistant harmful plants in the case of claim 13). However, there does not appear to be a structural difference between the product of claim 12 and the product of claim 13 as both, structurally, are products comprising the herbicidal mixture of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 7, the recitation “formulation auxiliaries customary in crop protection” is indefinite because the term “customary” is subjective in that what one considers “customary” may not necessarily be considered “customary” to another. Further, there also does not appear to be a definition in the instant specification of the art as to what formulation auxiliaries are encompassed by “formulation auxiliaries customary in crop protection.” Thus, the metes and bounds of claim 7 are not clear as it does not clearly set forth what is and is not encompassed by the term “formulation auxiliaries customary in crop protection.”
With regards to claim 8, the claim as written includes the phrase “additionally comprising one or more further components from the group of agrochemical active compounds comprising insecticides and fungicides.” It appears that Applicant is attempting to set up a Markush group with regards to the “agrochemical active compounds.” However, proper Markush language is “selected from the group consisting of.” Note: MPEP 2111.03 and 2173.05(h). Markush language by nature is closed. However, the recitation of the group of alternatives of the “agrochemical active compounds” as currently recited in claim 8 is open. Therefore, the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. 
Claim 11 recites the limitation "the plant crops" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends from independent claim 9, and there does not appear to be a previous mention of “plant crops” in claim 11 or claim 9.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (Kraus) (WO 2017/009124 A1; published Jan. 19, 2017), Tossens et al. (Tossens) (WO 2017/025418 A1; of record), and Walter et al. (Walter) (WO 2015/127259 A1; of record).
Applicant claims an herbicidal mixture, comprising herbicidal components
(i) 2-[(2,4-dichlorophenyl)methyl]-4,4-dimethyl-3-isoxazolidinone and
(ii) cinmethylin,
wherein the herbicide components, with respect to one another, are present in the weight ratio stated below:
	(range component i) : (range component ii)
	(1-1000) : (1-1000),
and optionally at least one safener,
wherein the mixture permits an application rate that is 5-2000 g AS/ha, 
and wherein the herbicidal mixture is synergistically effective.

	Applicant claims a method for controlling unwanted vegetation which comprises applying, jointly or separately, components (i) and (ii) of the herbicidal mixture defined in claim 1 to one or more plants, plant parts, plant seeds, and/or an area on which plants grow.

	Applicant claims a product comprising a herbicidal mixture according to claim 1 for controlling one or more harmful plants.

	Applicant claims a product comprising herbicidal mixture according to claim 1 for controlling one or more herbicide-resistant harmful plants.

	With regards to Claims 1, 6, 18, and 19, Kraus discloses that an object of their invention is to provide herbicidal compositions, which show enhanced herbicide action against undesirable harmful plants and/or have improved compatibility with the useful plants (in particular crop plants). In particular, it is an object to provide herbicidal compositions, which provide weed control comparable to the individual compounds with significantly reduced application rates. It is also an object to provide herbicidal compositions which provide significantly enhanced weed control with application rates comparable to those of the individual compounds. Furthermore, it is an object to provide herbicidal compositions which maintain or improve the level of weed control while showing less damage in the cultured crop in comparison to the individual compounds. Another object is to provide effective control of herbicide-resistant weed biotypes, in particular in herbicide-resistant grass weeds (pg.2, ln.21-37).
	These and further objects of Kraus’s invention are achieved by their herbicidal compositions, uses and methods. The herbicidal composition comprises a synergistically herbicidal effective amount of (a) (±)-2-exo-(2-methylbenzyloxy)-1-methyl-4-isopropyl-7-oxabicyclo[2.2.1]heptane (common name: cinmethylin), any of its individual enantiomers or any non-racemic mixture thereof (herbicide A) and (b) flufenacet (herbicide B) (pg.2, ln.39-pg.3, ln.22; pg.6, ln.5-13; Krause claim 1). Kraus discloses that the combination of cinmethylin and flufenacet is capable of providing a synergistic herbicidal effect (pg.5, ln.10-14).
	The weight ratio of cinmethylin to flufenacet may be from 1:0.03 to 1:30, preferably in the range from 1:0.08 to 1:10, and more preferably from the range from 1:0.2 to 1:6 (pg.6, ln.39-42; Krause claim 3). 
	The cinmethylin may be applied in an amount of from 10 to 1000 g/ha (Krause claim 14). 
Kraus exemplifies the application of a combination of cinmethylin and flufenacet, wherein the cinmethylin was applied at a rate of 31.25 g ai/ha and flufenacet was applied at a rate of 31.25 g ai/ha (ratio of 1:1), which demonstrated synergistic herbicidal activity against the weed species, ALOMY. (pg.78, table, row 5).
With regards to Claims 3, 4, 15, and 20, Kraus discloses that of particular interest are also herbicidal compositions comprising a combination of cinmethylin, flufenacet, and a safener D (pg.9, ln.4-8; pg.21, ln.20-21). Among the more preferable safener D is mefenpyr-diethyl (D.14a).
Kraus explicitly discloses a combination of cinmethylin, flufenacet, and mefenpyr-diethyl (pg.21, ln.25).
With regards to Claim 7, Kraus discloses that their compositions are suitable as herbicides as such or as appropriately formulated agrochemical compositions, which further comprise one or more auxiliaries customary in crop protection (pg.60, ln.41-pg.61, ln.6 and 25-29).
With regards to Claim 8, Kraus discloses that further pesticides (e.g., herbicides, insecticides, fungicides, growth regulators, safeners) may be added to the active substances or the compositions comprising them as premix or, if appropriate, not until immediately prior to use (tank mix). These agents can be admixed with the compositions in a weight ratio of 1:100 to 100:1, preferably 1:10 to 10:1 (pg.63, ln.25-29).
With regards to Claim 9, Kraus discloses a method for controlling undesirable vegetation which comprises applying to the vegetation or the locus thereof or applying to the soil or water to prevent the emergence or growth of the undesirable vegetation the composition discussed above (Kraus claim 8). Kraus discloses that the compositions and methods of their invention are suitable for controlling a large number of undesirable vegetation (harmful plants), including monocotyledonous weeds and dicotyledonous weeds. The compositions and methods may be used for controlling annual weeds such as gramineous weeds (grass weeds) (pg.46, ln.17-19 and 29-30). The compositions are applied to the plants mainly by spraying (pg.64, ln.33). The composition can be applied by treating seeds (pg.65, ln.6-15).
With regards to Claim 10, Kraus discloses that their compositions and their methods are useful for controlling undesirable vegetation in various crops (pg.66, ln.13-14). An objective achieved by their compositions is to improve the level of weed control, while showing less damage in the cultured crop in comparison to the individual compounds (i.e. selective control) (pg.2, ln.31-34). Furthermore, Kraus’s composition as discussed above further comprises a safener, which prevent or reduce damage on useful plants without having a major impact on the herbicidal action of the herbicidal active components towards unwanted plants (pg.9, ln.4-8).
With regards to Claim 11, Kraus discloses that their compositions and their methods can be used in genetically modified plants (pg.67, ln.35-36). 
With regards to Claims 12 and 13, Kraus discloses that their compositions are suitable as herbicides as such or as appropriately formulated agrochemical compositions, which further comprise one or more auxiliaries customary in crop protection  (pg.60, ln.41-pg.61, ln.6 and 25-29). Kraus discloses that further pesticides (e.g., herbicides, insecticides, fungicides, growth regulators, safeners) may be added to the active substances or the compositions comprising them as premix or, if appropriate, not until immediately prior to use (tank mix) (pg.63, ln.25-29). 
Further, Kraus discloses that their compositions provide effective control of herbicide resistant or tolerant weed species, in particular herbicide-resistant weed biotypes. The compositions can effectively control herbicide-resistant grass weeds, such as, for example, Alopecurus myosuroides (ALOMY). The compositions are also suitable for controlling herbicide-resistant broadleaf weeds (pg.6, ln.14-22).
Further regarding claims 12 and 13, a recitation of the intended use of the claimed invention, for controlling one or more herbicide-resistant harmful plants in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3].
Kraus does not appear to explicitly disclose the inclusion of 2-[(2,4-dichlorophenyl)methyl]-4,4-dimethyl-3-isoxazolidinone. Tossens and Walter are relied upon for this disclosure. Their teachings are set forth herein below.

	Tossens discloses the use of 2-[(2,4-dichlorophenyl)methyl]-4,4-dimethyl-3-isoxazolidinone (“2,4-DC”, Compound I) as foliar herbicide. Tossens is also directed to combinations comprising the active compound 2,4-DC and to methods for controlling undesired weeds by applying the herbicidal active compound 2,4-DC or combinations comprising 2,4-DC to weeds or to the area in which the weeds grow after emergence of the crop (pg.1, ln.2-8).
	Tossens disclose that the spectrum of applicability of 2,4-DC or combinations comprising 2,4-DC for the control of undesired weeds can even be extended by adding a safener. This has been found to be especially beneficial for the control of difficult weeds by avoiding, or if at all, considerably reducing phytotoxicity to the crops to be protect (pg.1, ln. 25-30).
A preferred combination comprises 2,4-DC, flufenacet (herbicide of group IIa), and at least one safener of group III (isoxadifen-ethyl, cyprosulfamide, mefenpyr-diethyl, and cloquintocet-mexyl) (pg.12, ln.2-3; pg.13, ln.3-4).
The use of 2,4-DC or the combinations discussed above provides for excellent herbicidal effectiveness against a broad spectrum of economically important mono- and dicotyledonous annual weeds. Difficult-to-control perennial weeds which produce shoots from rhizomes, root stocks, or other perennial organs are also well controlled by 2,4-DC or the combinations discussed above (pg.16, ln.13-17).
Tossens discloses that in the combinations or compositions of their invention, the application rate of 2,4-DC is customarily 10-500 g of active ingredient per hectare. The application rate of the further active ingredient of group IIa (e.g., flufenacet) is customarily 2.5-2400 g of active ingredient per hectare. At certain concentration ratios, the synergistic effect of the herbicidal compositions of the invention is particularly pronounced. However, the weight ratios of individual components can be varied within relatively wide ranges. Tossens discloses that generally speaking, there are 1:240 to 200:1 parts by weight of 2,4-DC per part by weight of component of group IIa (pg.18, ln.24-32).
Walter discloses that there is a need for effective combinations of herbicides to reduce or nullify the injury of the crop plants by using selective formulations while not affecting the herbicidal action on the weeds to be controlled. To address such need, Walter discloses their compositions for protecting crops from undesirable vegetation. The compositions contain 2-[(2,4-dichlorophenyl)methyl]-4,4-dimethyl-3-isoxazolidinone (“2,4-DC”) as a first herbicide; and at least one second herbicide. Walter disclose that according to at least one aspect of their invention, combinations of the first and second herbicides provide synergistic effects in terms of weed control (pg.18, para.1). Walter discloses the use of these compositions to control undesirable vegetation which interfere with crop growth (pg.2, para.1-2). Walter disclose cinmethylin among the suitable second herbicides (pg.14, para.2; pg.6, para.4). 

With regards to amount of 2,4-DC (weight ratio and capable application rate) as recited in Claims 1, 6, 14 ,and 16-19, as discussed above, Kraus discloses a synergistic combination of cinmethylin and flufenacet, which may be present in weight ratio of cinmethylin to flufenacet in a range from 1:0.2 to 1:6, and demonstrates that application of 31.25 g cinmethylin/ha with 31.25 g flufenacet/ha (weight ratio of cinmethylin : flufenacet of 1:1) demonstrated synergistic herbicidal activity against the weeds species, ALOMY. Kraus also discloses that their compositions are suitable for controlling a large number of undesirable vegetation, including monocotyledonous weeds and dicotyledonous weeds, and maybe used to control annual weeds such as gramineous weeds. Tossens discloses a synergistic combination of 2,4-DC and flufenacet, wherein the weight ratio of the 2,4-DC to flufenacet may range from 1:240 to 200:1. Tossens also discloses that their combinations provide for excellent herbicidal effectiveness against a broad spectrum of economically important mono- and dicotyledonous annual weeds. Difficult-to-control perennial weeds which produce shoots from rhizomes, root stocks, or other perennial organs are also well controlled by 2,4-DC or the combinations discussed above. In light of this disclosure by Tossens, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Kraus and Tossens, and further include Tossens’s 2,4-DC to Kraus’s synergistic combination of cinmethylin and flufenacet (e.g., weight ratio of 1:1, each applied in an amount of 31.25 g active ingredient per hectare) in an amount within the weight ratio of 2,4-DC to flufenacet disclosed by Tossens (e.g., weight ratio of 1:240 to 200:1) and so that the 2,4-DC is applied at a range disclosed as suitable by Tossens (10-500 g of active ingredient per hectare). One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of widening the scope of weeds controlled to further include the difficult-to-control perennial weeds that 2,4-DC is able to effectively control. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Kraus and Tossens discloses that their synergistic herbicidal compositions may further include additional herbicides, Tossens discloses that 2,4-DC may be used in combination with flufenacet and mefenpyr-diethyl, and Walter discloses that 2,4-DC may be used in combination with cinmethylin.
Moreover, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06. In the instant case, both Kraus and Tossens disclose herbicidal compositions, and the composition resulting from their combination is also an herbicidal composition.
With regards to the amounts and ranges disclosed by the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Further regarding the amounts and ranges of the application rate of each ingredient and the weight ratio of each component, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges, in particular within the ranges explicitly disclosed by Kraus and Tossens, that produce expected results. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). As discussed above, Tossens also discloses that the weight ratios of individual components can be varied within relatively wide ranges. Tossens discloses that generally speaking, there are 1:240 to 200:1 parts by weight of 2,4-DC per part by weight of component of group IIa (e.g., flufenacet).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

	
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.
(1) Applicant argues that the effectiveness of combined herbicides is not necessarily increased relative to the individual components. Applicant argues that the effect of combining specific herbicides must be observed, even if it could be obvious or desirable to test the combination. Applicant argues that some combinations may decrease the effectiveness compared to the individual components, some combinations may be unsafe compared to the individual components, and there is no guarantee that a combination of herbicides will be more effective or as safe to use as the individual components used separately.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. It is noted that the standard for a rejection under 35 U.S.C. 103 is a reasonable expectation of success, not an absolute expectation of success. The combined teachings of Kraus, Tossens, and Walter as discussed above are directed to synergistic herbicidal compositions comprising the claimed active ingredients in ratios within the instantly claimed ranges and capable of being applied at rates within the instantly claimed ranges, which the instant claims note as being synergistic. Thus, absent evidence to the contrary, the herbicidal compositions of the combined teachings of Kraus, Tossens, and Walter as discussed above will also provide synergistic action. 

(2) Applicant argues that no combination of the references predicts the synergy that was observed in the presently claimed invention. Applicant argues that the synergy observed by the applicants is surprising and therefore, not obvious in view of the combination of references.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. The combined teachings of Kraus, Tossens, and Walter as discussed above are directed to synergistic herbicidal compositions comprising the claimed active ingredients in ratios within the instantly claimed ranges and disclosed as capable of being applied at rates within the instantly claimed ranges, which the instant claims note as being synergistic. Thus, absent evidence to the contrary, the herbicidal compositions of the combined teachings of Kraus, Tossens, and Walter as discussed above will also provide synergistic action. 

Conclusion
	Claims  1, 3, 4, and 6-20 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616